                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            CINDY LAURAL MONTEITH,
                                   7                                                       Case No. 18-cv-04481-DMR
                                                        Plaintiff,
                                   8
                                                   v.                                      ORDER ON CROSS-MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                            COMMISSIONER OF SOCIAL
                                  10        SECURITY,                                      Re: Dkt. Nos. 15, 24

                                  11                    Defendant.

                                  12           Plaintiff Cindy Monteith moves for summary judgment to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s (the “Commissioner’s”) final administrative decision, which found

                                  14   Monteith not disabled and therefore denied her application for benefits under Title II of the Social

                                  15   Security Act, 42 U.S.C. § 401 et seq. [Docket Nos. 15 (“Mot.”); 25 (“Reply”).] The Commissioner

                                  16   cross-moves to affirm. [Docket No. 24 (“Opp.”).]

                                  17           For the reasons stated below, the court grants Monteith’s motion for summary judgment,

                                  18   denies the Commissioner’s motion for summary judgment, and remands this case for further

                                  19   consideration.

                                  20   I.      PROCEDURAL HISTORY

                                  21           Monteith filed an application for Social Security Disability Insurance (“SSDI”) benefits on

                                  22   October 9, 2014, alleging disability beginning January 30, 2013. A.R. 65, 84. The claim was

                                  23   initially denied on March 12, 2015 and again on reconsideration on June 17, 2015. A.R. 65-82, 84-

                                  24   101, 103-07. On July 10, 2015, Monteith filed a request for a hearing before an Administrative Law

                                  25   Judge (“ALJ”). A.R. 118-19. The hearing took place on March 15, 2017 before ALJ Michael A.

                                  26   Cabotaje.

                                  27           After the hearing, the ALJ issued a decision finding Monteith not disabled. A.R. 16-25.

                                  28   The ALJ determined that Plaintiff has the following severe impairments: polymyalgia rheumatica
                                   1   (“PMR”), polyneuropathy, and carpel tunnel syndrome (“CTS”). The ALJ found that Plaintiff

                                   2   retains the following residual functional capacity (RFC):

                                   3                  [T]o perform light work as defined in 20 CFR 404.1567(b) except frequent
                                                      climbing of ladders, ropes or scaffolds, frequent crawling, and frequent
                                   4
                                                      handling and fingering with the left upper extremity.
                                   5   A.R. 21.
                                   6          Relying on the opinion of a vocational expert (VE) who testified that an individual with such
                                   7   an RFC could perform Monteith’s past relevant work as a cafeteria manager, the ALJ concluded
                                   8   that Plaintiff is not disabled. A.R. 24-25.
                                   9          The Appeals Council denied Monteith’s request for review on May 25, 2018. A.R. 1-6. The
                                  10   ALJ’s decision therefore became the Commissioner’s final decision. Taylor v. Comm’r of Soc. Sec.
                                  11   Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). Monteith then filed suit in this court pursuant to 42
                                  12   U.S.C. § 405(g).
Northern District of California
 United States District Court




                                  13
                                       II.    STANDARD OF REVIEW
                                  14          Pursuant to 42 U.S.C. § 405(g), this court has the authority to review a decision by the
                                  15   Commissioner denying a claimant disability benefits. “This court may set aside the Commissioner’s
                                  16   denial of disability insurance benefits when the ALJ’s findings are based on legal error or are not
                                  17   supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097
                                  18   (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the record that could
                                  19   lead a reasonable mind to accept a conclusion regarding disability status. See Richardson v. Perales,
                                  20   402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a preponderance. See Saelee
                                  21   v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted). When performing this
                                  22   analysis, the court must “consider the entire record as a whole and may not affirm simply by isolating
                                  23   a specific quantum of supporting evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th
                                  24   Cir. 2006) (citation and quotation marks omitted).
                                  25          If the evidence reasonably could support two conclusions, the court “may not substitute its
                                  26   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
                                  27   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s
                                  28
                                                                                         2
                                   1   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                   2   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,

                                   3   1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   4          The court has reviewed and considered the entire record. For the purposes of brevity, only

                                   5   the evidence relevant to the court’s decision is summarized here.

                                   6   III.   ISSUES PRESENTED

                                   7          Monteith argues that the ALJ erred in (1) failing to find that she has a severe mental

                                   8   impairment and (2) finding that she can perform past relevant work as actually performed.

                                   9   IV.    DISCUSSION

                                  10          A.      Severity

                                  11          Monteith argues that the ALJ erred in failing to find that she has a severe mental impairment.

                                  12                  1.      Legal Standard for Severity
Northern District of California
 United States District Court




                                  13          At step two of the five-step sequential evaluation for disability claims, the ALJ must

                                  14   determine whether the claimant has one or more severe impairments that significantly limit a

                                  15   claimant’s ability to perform basic work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii) and (c);

                                  16   416.920(a)(4)(ii) and (c). “Basic work activities are abilities and aptitudes necessary to do most

                                  17   jobs, including, for example, walking, standing, sitting, lifting, pushing, pulling, reaching, carrying

                                  18   or handling.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (quotation omitted). The Ninth

                                  19   Circuit has held that “the step-two inquiry is a de minimis screening device to dispose of groundless

                                  20   claims.” Id. (citation omitted). “An impairment or combination of impairments can be found ‘not

                                  21   severe’ only if the evidence establishes a slight abnormality that has no more than a minimal effect

                                  22   on an individual[’]s ability to work.” Id. (quotations omitted). A severe impairment “must be

                                  23   established by objective medical evidence from an acceptable medical source,” 20 C.F.R. § 416.921,

                                  24   and the ALJ must “consider the claimant’s subjective symptoms, such as pain or fatigue, in

                                  25   determining severity.” Smolen, 80 F.3d at 1290 (citations omitted). In addition, when assessing a

                                  26   claimant’s RFC, an ALJ must consider all of the claimant’s medically determinable impairments,

                                  27   both severe and non-severe. 20 C.F.R. §§ 416.920(e), 416.945; see Carmickle v. Comm’r, Soc. Sec.

                                  28   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008); see also SSR 96-8p, 1996 WL 374184, at *5 (“In
                                                                                         3
                                   1   assessing RFC, the adjudicator must consider limitations and restrictions imposed by all of an

                                   2   individual’s impairments [because] limitations due to such a ‘not severe’ impairment may prevent

                                   3   an individual from performing past relevant work or may narrow the range of other work that the

                                   4   individual may still be able to do.”).

                                   5                  2.      Analysis

                                   6          The ALJ determined that Monteith has medically determinable mental impairments,

                                   7   including PTSD, depression, and anxiety. A.R. 19. However, he found that those impairments “do

                                   8   not cause more than minimal limitation in the claimant’s ability to perform basic mental work

                                   9   activities,” and therefore are not severe. A.R. 19. In support of his conclusion, ALJ pointed to

                                  10   Monteith’s generally normal mental status exams, her self-reported activities of daily living

                                  11   (“ADLs”), and the lack of longitudinal psychiatric history. A.R. 20.

                                  12          The court concludes the ALJ erred in the step two analysis. First, the Commissioner’s own
Northern District of California
 United States District Court




                                  13   psychological examiner, Jennifer Eggert, PhD, diagnosed Monteith with PTSD and major

                                  14   depressive disorder and assessed work-related psychological limitations. A.R. 373-74. State agency

                                  15   psychiatric consultant Aroon Suansilppongse, MD found that Monteith has severe mental

                                  16   impairments and assessed mental RFC.        A.R. 73-78.     This determination was affirmed on

                                  17   reconsideration. A.R. 92. Although the state agency psychiatric consultants assessed a less

                                  18   restrictive RFC than Dr. Eggert, each of the Commissioner’s own physicians determined that

                                  19   Monteith’s mental impairments are severe.1 There are no other medical opinions as to Monteith’s

                                  20   psychological conditions.

                                  21          Second, although the record does show some normal status exams, there are also status

                                  22   exams that record psychological symptoms. See A.R. 316 (recording that Monteith is positive for

                                  23   depression and presents as “anxious/nervous”), A.R. 360 (positive for depression); A.R. 398

                                  24   (treating physician observed that Monteith is “frustrated and tearful”); ; A.R. 443-44 (same); A.R.

                                  25   458 (recording that Monteith had a depressed and anxious mood) A.R. 494 (noting that Monteith

                                  26
                                  27   1
                                         The ALJ rejected Dr. Eggert’s opinion for the reasons examined below. However, he made no
                                  28   findings with respect to the state agency psychologist consultants, who also assessed severe
                                       limitations.
                                                                                      4
                                   1   appeared “distressed”). On December 12, 2016, Monteith reported to an emergency room for

                                   2   suicidal ideation. A.R. 473. In light of these records, the ALJ’s summary conclusion that Monteith’s

                                   3   mental status exams were normal is overbroad and unsupported. See Garrison v. Colvin, 759 F.3d

                                   4   at 1017 (stating that it is “error for an ALJ to pick out a few isolated instances of improvement over

                                   5   a period of months or years and to treat them as a basis for concluding a claimant is capable of

                                   6   working.”).

                                   7          Third, the ALJ observed that Monteith’s ADLs such as gardening and exercising appear to

                                   8   alleviate her mental distress. A.R. 19. However, the ALJ’s characterization of Monteith’s ADLs

                                   9   obscures some relevant details.      For example, Dr. Eggert assessed significant limitations in

                                  10   Monteith’s ability to accept instructions from supervisors and her ability to deal with the stress

                                  11   encountered in competitive work environments. A.R. 374. The state agency psychiatric consultants

                                  12   also opined that Monteith’s ability to interact with others and deal with stress is “significantly
Northern District of California
 United States District Court




                                  13   limited.” A.R. 74, 93. Limitations as to stress and social interaction are not contradicted by

                                  14   Monteith’s ability to perform hobbies on her own, such as gardening and exercising.

                                  15          Finally, the ALJ noted the paucity of Monteith’s mental health treatment. While an ALJ

                                  16   may consider “unexplained or inadequately explained failure to seek treatment,” Smolen, 80 F.3d at

                                  17   1284, this reason is insufficient to support the ALJ’s conclusion that Monteith has no severe mental

                                  18   impairments. The step two analysis is a de minimis inquiry and “[a]n impairment or combination

                                  19   of impairments can be found ‘not severe’ only if the evidence establishes a slight abnormality that

                                  20   has no more than a minimal effect on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290

                                  21   (quotations omitted). In light of the uncontradicted opinions of the Commissioner’s physicians and

                                  22   the ALJ’s mischaracterizations of the record, the court cannot find that the ALJ’s conclusion was

                                  23   supported by substantial evidence.

                                  24          Accordingly, the ALJ erred in determining that Monteith does not have severe mental

                                  25   impairments.

                                  26          B.      Past Relevant Work

                                  27          Monteith also argues that the ALJ erred in finding that she could perform her past relevant

                                  28   work as a cafeteria manager. The court finds that it is premature to reach this argument in light of
                                                                                         5
                                   1   its finding of error with respect to severity. Should the ALJ find that Monteith has severe mental

                                   2   impairments, the ALJ would then assess a mental RFC. Any additional RFC could impact the ALJ’s

                                   3   decision as to whether Monteith can perform her past relevant work.

                                   4   V.     CONCLUSION

                                   5          For the foregoing reasons, the court grants Monteith’s motion, denies the Commissioner’s

                                   6   cross-motion, and remands this case for further proceedings consistent with this opinion.

                                   7

                                   8
                                                                                                          S DISTRICT
                                                                                                       ATE           C
                                   9                                                                  T




                                                                                                                            O
                                                                                                  S




                                                                                                                             U
                                                                                                ED




                                                                                                                              RT
                                  10          IT IS SO ORDERED.                                                         E  D
                                                                                                                  ORDER



                                                                                            UNIT
                                                                                                             O
                                                                                                     IT IS S
                                  11   Dated: February 17, 2020




                                                                                                                                    R NIA
                                                                                      ______________________________________
                                                                                                                M. Ryu
                                                                                             NO              naM.
                                  12                                                                   D o n
                                                                                                     e
Northern District of California




                                                                                                    g




                                                                                                                                    FO
                                                                                                Jud  Donna        Ryu
 United States District Court




                                                                                              RT
                                                                                                United States Magistrate Judge




                                                                                                                                LI
                                  13                                                            H
                                                                                                     ER




                                                                                                                            A
                                                                                                          N                     C
                                                                                                                            F
                                  14                                                                          D IS T IC T O
                                                                                                                    R

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
